Exhibit 10.4




July 31, 2019
General Electric Company
33-41 Farnsworth Street
Boston, Massachusetts 02210
Attention:    Christoph Pereira
Telephone:    (617) 443-2952
Attention:     Mark Landis
Telephone:     (617) 443-2909
Attention:     Brian Sandstrom
Telephone:    (617) 443-2902
Email:        christoph.pereira@ge.com
mark.landis@ge.com
brian.sandstrom@ge.com

Re: Effective Date of the Amended and Restated Intellectual Property Cross
License Agreement
Ladies and Gentlemen:
We are writing to confirm our understanding and agreement regarding the
effective date of the Amended and Restated Intellectual Property Cross License
Agreement, by and between General Electric Company and Baker Hughes, a GE
company, LLC, dated as of November 13, 2018 (as amended, modified or
supplemented from time to time in accordance with its terms (including by that
certain Side Letter, by and between the parties hereto, dated as of November 13,
2018, relating to certain patents and dockets), the “A&R IPXL”).
1.
Effective Date of the A&R IPXL. The definition of the term “Effective Date” in
Section 1.01 of the A&R IPXL is hereby deleted in its entirety and replaced with
the following:

(z)    “Effective Date” means immediately prior to the Trigger Date (as defined
in the Stockholders Agreement). For the avoidance of doubt, unless and until the
Trigger Date occurs, and except as expressly agreed by the Parties in a separate
written document signed by both Parties, (i) neither Party will have, nor be
deemed to have had, any obligations under the terms of this Agreement and
(ii) the Original Intellectual Property Cross License Agreement shall remain in
full force and effect.
2.
This Letter Agreement is Effective as of the Date Hereof. This letter agreement,
including the amendment set forth in Paragraph 1 above, is immediately effective
as of the date hereof.

3.
Relationship to the A&R IPXL. This letter agreement is supplemental to the A&R
IPXL and incorporates the terms of Sections 6.05-6.14 thereof by reference
(which terms shall be treated as if they are currently in effect for the
purposes of this letter agreement); provided, however, to the extent of any
conflict between this letter agreement and the A&R IPXL, this letter agreement
shall control. Wherever the A&R IPXL is referred to therein, such reference
shall be to the A&R IPXL as amended hereby. Except as set forth herein, all
terms and conditions of the A&R IPXL remain unchanged and in full force and
effect.

Sincerely,
BAKER HUGHES, A GE COMPANY, LLC


By
/s/ Lee Whitley    
Name: Lee Whitley
Title: Corporate Secretary





Accepted and agreed to as of the date first written above:
GENERAL ELECTRIC COMPANY
By
/s/ John Godsman    
Name: John Godsman
Title: Vice President







1